             Case 1:94-cv-02541-ELH Document 644 Filed 10/15/19 Page 1 of 2



                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND

JEROME DUVALL, et al.,                                 *
     Plaintiffs,                                       *
                                                       *
v.                                                     *           Civil Action No. ELH-94-2541
                                                       *
LAWRENCE HOGAN, et al.,                                *
    Defendants.                                        *
                                                       *
*    *   *    *   *   *   *    *   *   *   *   *   *   *   *   *   *   *   *   *   *   *   *   *   *   *
                                                   NOTICE
*    *   *    *   *   *   *    *   *   *   *   *    * * *      *   *   *   *   *   *   *   *   *   *   *


         PLEASE TAKE NOTICE that the parties by agreement are updating the Court with

regard to the status of Defendants’ plans to procure a new electronic medical records (“EMR”)

system. Because the cost of the proposed contract exceeded expectations, Defendants have

withdrawn from their previous negotiations and are preparing a new request for bids. The

revised request for bids is not expected to be submitted until the end of 2019. Defendants also

expect that after a request for bids is submitted, it will take approximately six months for a new

contract to be obtained. It is Defendants’ further expectation that, after the contract is obtained, it

will take eighteen months for the new EMR to be installed and become operational. In addition,

if there are any bid protests, such protests could cause additional delays.

         The parties will update the Court if there are any significant changes to this estimated

timeline for implementation of the replacement EMR.




                                                       1
         Case 1:94-cv-02541-ELH Document 644 Filed 10/15/19 Page 2 of 2




                                                       Respectfully submitted,

                                                    ____________ /s/____________
                                                           David C. Fathi


Elizabeth Alexander
Law Offices of Elizabeth Alexander
1416 Holly St., NW
Washington, D.C. 20012
202-291-3774
ealexander@ealexander@lawofficesofelizabethalexander.com

David C. Fathi*
ACLU National Prison Project
915 15th St., NW, 7th Floor
Washington, D.C. 20005
202-548-6603
dfathi@aclu.org


*Not admitted in DC; practice limited to the federal courts

Debra Gardner
Legal Director
Public Justice Center
One North Charles St., Ste. 200
Baltimore, MD 21202
410-625-9409
gardnerd@publicjustice.org
Federal Bar No. 24239

Counsel for Plaintiffs




                                                2
